EXHIBIT SETTLEMENT AGREEMENT This agreement, dated as of April 27, 2010 (the “Agreement”), is by and among Cascade Financial Corporation (the “Company”), and the other persons and entities that are signatories hereto (collectively, the “Shareholder Group,” and each, individually, a “member” of the Shareholder Group) which presently are or may be deemed to be members of a “group” with respect to the common stock of the Company, $0.01 par value per share (the “Common Stock”), pursuant to Rule 13d-5 promulgated by the Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). WHEREAS, members of the Shareholder Group collectively are the beneficial owners, as defined by the Exchange Act, of approximately 11.5 percent of the outstanding shares of Common Stock of the Company; WHEREAS, on February 23, 2010, the Shareholder Group delivered to the Company a notice of intent to nominate persons for election as directors (the “Nomination Letter”) and filed a Schedule 13D with the SEC on March 2, 2010 (the “Schedule 13D”), announcing its intent to solicit proxies for the election of its own opposition slate of nominees (the “Proxy Solicitation”) for election to the Company’s board of directors (the “Board”) at the 2010 annual meeting of shareholders of the Company (the “2010 Annual Meeting”); WHEREAS, on March 22, 2010, the Chair of the Company’s Corporate Governance and Nominating Committee (“Nomination Committee”) responded to the Nomination Letter, which response letter was filed as an exhibit to a Current Report on Form 8-K filed with the SEC on March 22, 2010; WHEREAS, the parties recognize the challenging economic and regulatory environment experienced by community banks in the Pacific Northwest region and the necessity of a large number of such banks to raise additional capital to satisfy regulatory requirements; WHEREAS, the Company is a participant in the United States Treasury’s Capital Purchase Program and as a participant therein has agreed to pay no bonuses or golden parachute payments to any of its executive officers until the Company has repurchased the preferred stock issued to the United States Treasury; WHEREAS, each of the parties believes that his/her/its actions leading up to this Agreement have been in the best interests of all Company shareholders; and WHEREAS, the Company and the members of the Shareholder Group nevertheless have determined that the interests of the Company and its shareholders would be best served at this time by, among other things, avoiding the Proxy Solicitation and the expense and disruption that may result therefrom. 1 NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: 1. Representations and Warranties of the Company. The Company hereby represents and warrants to the Shareholder Group that: (a) this Agreement has been duly authorized by Board resolution (a copy of which has been provided to the Shareholder Group), executed and delivered by the Company, and is a valid and binding obligation of the Company, enforceable against the Company in accordance with its terms, except as enforcement thereof may be limited by applicable federal and state banking regulations, bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or similar laws generally affecting the rights of creditors and subject to general equity principles; (b) neither the execution of this Agreement nor the consummation of any of the transactions contemplated hereby nor the fulfillment of the terms hereof, in each case in accordance with the terms hereof, will conflict with, or result in a breach or violation of, or result in the imposition of any lien, charge or encumbrance upon any property or assets of the Company or any of its subsidiaries pursuant to the terms of, any indenture, contract, lease, mortgage, deed of trust, note agreement, loan agreement or other agreement, obligation, condition, covenant or instrument to which the Company or any of its subsidiaries is a party or bound or to which its or their property is subject; (c) the execution and delivery by the Company of this Agreement and the performance by the Company of its obligations hereunder do not and will not violate the Articles of Incorporation of the Company, as amended (the “Articles”), the Bylaws of the Company, as amended (the “Bylaws”), or any policy, procedure, charter or code of the Company; and (d) subject to receipt of regulatory approvals as set forth in Section 3(b) below, the execution and delivery by the Company of this Agreement and the performance by the Company of its obligations hereunder do not and will not violate in any material respect any law, rule, regulation or order of any court or other agency of government that is applicable to the Company. 2. Representations and Warranties of the Shareholder Group. Each member of the Shareholder Group represents and warrants to the Company: (a) the members of the Shareholder Group represent all members of a “group” as defined by Rule 13d-5 of the Exchange Act in relation to the matters set forth herein, and such members collectively are the beneficial owners, as defined by the Exchange Act, of approximately 11.5 percent of the Company’s Common Stock; 2 (b) each of Skotdal, Rainville, Hofmann, Lane and Sievers is qualified and prepared to act independently as a director of the Company and there are no agreements or understandings among the members of the Shareholder Group or with any other person or entity relating to the matters set forth herein other than as disclosed to the Company or disclosed in the Schedule 13D; (c) this Agreement has been duly authorized, executed and delivered by each member of the Shareholder Group, and is a valid and binding obligation of each member, enforceable against each member in accordance with its terms, except as enforcement thereof may be limited by applicable federal and state banking regulations, bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or similar laws generally affecting the rights of creditors and subject to general equity principles; (d) the execution and delivery by each member of the Shareholder Group of this Agreement and the performance by each member of the Shareholder Group of its obligations hereunder do not and will not violate, any joint filing agreement, and/or any other governing instruments of such member, or any policy, procedure, charter or code of such member; (e) neither the execution of this Agreement nor the consummation of any of the transactions contemplated hereby nor the fulfillment of the terms hereof, in each case in accordance with the terms hereof, will conflict with, or result in a breach or violation of, any agreement, obligation, condition, covenant or instrument to which any member of the Shareholder Group is a party or bound; and (f) the execution and delivery by each member of the Shareholder Group of this Agreement and the performance by each member of its obligations hereunder do not and will not violate in any material respect any law, rule, regulation or order of any court or other agency of government that is applicable to such member. 3. Covenants of the Company and the Shareholder Group. (a) Promptly after the date of this Agreement, the Board shall increase its size to 15 members, and shall appoint Mr. Arnold R. Hofmann to serve as a director of the Company for a one-year term expiring at the 2011 annual meeting of shareholders of the Company, Mr. Christian H. Sievers to serve as a director of the Company for a two-year term expiring at the 2012 annual meeting of shareholders of the Company, and Mr. Thomas H. Rainville to serve as a director of the Company for a three-year term expiring at the 2013 annual meeting of shareholders of the Company.Messrs. Skotdal and Rainville will be nominated by the Company to stand for election at the 2010 Annual Meeting. The Company shall use its reasonable best efforts to cause the election of Messrs. Skotdal and Rainville at the 2010 Annual Meeting including, without limitation, recommending that the Company’s shareholders vote in favor of the election of Messrs. Skotdal and Rainville at the 2010 Annual Meeting and voting the shares of Common Stock represented by all proxies granted by shareholders in 3 connection with the solicitation of proxies by the Board in connection with such meeting in favor of Messrs. Skotdal and Rainville, except for such proxies that specifically indicate a vote to withhold authority with respect to Messrs. Skotdal and Rainville.Neither the Board nor the Company shall take any position, make any statements or take any action inconsistent with such recommendation.The nomination of Messrs. Skotdal and Rainville at the 2010 Annual Meeting are in addition to the other director nominees for election to a three-year term at the 2010 Annual Meeting, namely Richard L. Anderson, C.P.A., Janice E. Halladay, and Marion R. Foote. (b) Subject to receipt of regulatory approvals set forth below, upon appointment by the Board of Messrs. Hofmann, Sievers and Rainville to serve as members of the Board, the Board and Board of Directors of Cascade Bank (the “Bank Board”) will appoint Messrs. Hofmann, Sievers and Rainville to serve as members of the Bank Board, and the Company will file the appropriate applications with the Federal Reserve Bank, if necessary, for Messrs. Rainville, Sievers and Hofmann each to serve as a member of the Board, and with the Federal Deposit Insurance Corporation, and the Department of Financial Institutions for the State of Washington for Messrs. Rainville, Sievers and Hofmann each to serve as a member of the Bank Board.The Company and Board will fully support the application for approval of Messrs. Rainville, Sievers and Hofmann to serve as directors of the Board and the Bank Board with all regulatory authorities. If any of Messrs. Hofmann, Sievers or Rainville does not receive the necessary regulatory approvals to serve on both the Board and the Bank Board, the person(s) not receiving such regulatory approvals will immediately resign as a member of the Board and the Bank Board, and the Shareholder Group will have the exclusive right to nominate a replacement candidate, subject to review and approval of the Nominating Committee and Board and subject to approval by regulatory authorities as described above. It will not be necessary to file an application for approval of Messrs. Skotdal and Lane as they currently serve as members of the Board and the Bank Board, and the Board and Bank Board will re-appoint Skotdal and Lane as necessary to allow them to continue to serve on the Bank Board, provided they are elected to the Board by the requisite shareholder vote at the applicable Annual Meeting. For the avoidance of doubt, notwithstanding their appointment by the Board and the Bank Board, and (in the case of Mr. Rainville) the receipt of the requisite shareholder vote at the 2010 Annual Meeting, each of Messrs. Rainville, Sievers and Hofmann will become a member of the Board and the Bank Board only upon the receipt of the necessary regulatory approvals. (c) Subject to receipt of regulatory approvals as set forth in Section 3(b) above, election of Mr. Rainville by the requisite shareholder vote at the 2010 Annual Meeting and compliance by Messrs. Rainville, Sievers and Hofmann with independence and other standards set forth by the SEC and the NASDAQ Stock Market, the Board will give Messrs.
